Title: From Thomas Jefferson to Michel Capitaine, 25 February 1787
From: Jefferson, Thomas
To: Capitaine, Michel



Paris Feb. 25. 1787.

Je viens de recevoir, Monsieur, de Monsieur Peters une lettre de change sur votre compte pour 4755₶-14s, qu’il me prie de vous remet[tre]. Je partirai pour la Provence dans deux jours, et je laisserai la lettre de change dans les mains de Monsieur Short, mon Secretaire, qui aura l’honneur de la livrer à vos mains si vous aurez la bonté de la lui demander. J’ai l’honneur d’etre avec bien de respect Monsieur votre tres humble et trés obeissant serviteur,

Th: Jefferson

